

116 S3613 IS: To amend title 38, United States Code, to strengthen existing benefits for certain descendants of veterans exposed to herbicide agents, and for other purposes.
U.S. Senate
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3613IN THE SENATE OF THE UNITED STATESMay 5, 2020Mr. Braun introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to strengthen existing benefits for certain descendants of veterans exposed to herbicide agents, and for other purposes.1.Benefits for eligible descendants of veterans exposed to herbicide agents(a)In generalChapter 18 of title 38, United States Code, is amended to read as follows: 18Benefits for eligible descendants of veterans exposed to herbicide agentsChapter 18—Benefits for eligible descendants of veterans exposed to herbicide agents Sec. 1801. Definitions. SUBCHAPTER I—Eligible descendants of veterans exposed to herbicide agents born with spina bifida Sec. 1811. Eligibility. Sec. 1812. Health care. Sec. 1813. Vocational training. Sec. 1814. Monetary allowance. SUBCHAPTER II—Eligible descendants of women veterans exposed to herbicide agents born with certain birth defects Sec. 1821. Eligibility; definition. Sec. 1822. Covered birth defects. Sec. 1823. Health care. Sec. 1824. Vocational training. Sec. 1825. Monetary allowance. Sec. 1826. Regulations. SUBCHAPTER III—Administration Sec. 1831. Determination of eligibility. Sec. 1832. Care coordinators for eligible descendants. Sec. 1833. Duration of health care and benefits provided. Sec. 1834. Applicability of certain administrative provisions. Sec. 1835. Treatment of receipt of monetary allowance and other benefits. Sec. 1836. Nonduplication of benefits. 1801.DefinitionsIn this chapter:(1)Covered birth defectThe term covered birth defect means a birth defect identified by the Secretary under section 1822 of this title.(2)Covered veteranThe term covered veteran means an individual who— (A)served in the active military, naval, or air service, without regard to the characterization of that individual's service; and (B)is determined by the Secretary, in consultation with the Secretary of Defense, to have been exposed to a herbicide agent during such service.(3)Eligible descendantThe term eligible descendant means—(A)for purposes of eligibility for health care and benefits under subchapter I, an individual described in section 1811 of this title; and(B)for purposes of eligibility for health care and benefits under subchapter II, an individual described in section 1821(a) of this title.(4)Facility of the DepartmentThe term facility of the Department has the meaning given the term facilities of the Department in section 1701 of this title.(5)Herbicide agentThe term herbicide agent means a chemical in a herbicide used in support of United States and allied military operations, as determined by the Secretary in consultation with the Secretary of Defense. IEligible descendants of veterans exposed to herbicide agents born with spina bifida1811.Eligibility For purposes of this subchapter, an eligible descendant is an individual, regardless of age or marital status, who—(1)(A)(i)is the natural child of a covered veteran; and (ii)was conceived after the date on which that veteran first was exposed to a herbicide agent during service in the active military, naval, or air service; or (B)is the natural child of an individual described in subparagraph (A); and(2)was born with any form or manifestation of spina bifida, except spina bifida occulta.1812.Health care(a)In generalIn accordance with regulations prescribed by the Secretary, the Secretary shall provide an eligible descendant with health care under this section.(b)Provision of care The Secretary shall provide health care under this section— (1)through facilities of the Department; or(2)by contract or other arrangement with any health care provider, as coordinated by the care coordinator assigned under section 1832 of this title for the eligible descendant.(c)DefinitionsIn this section:(1)Health careThe term health care—(A)means home care, hospital care, nursing home care, outpatient care, preventive care, habilitative and rehabilitative care, case management, and respite care; and (B)includes—(i)the training of appropriate members of an eligible descendant's family or household in the care of the descendant; and (ii)the provision of such pharmaceuticals, supplies, equipment, devices, appliances, assistive technology, direct transportation costs to and from approved sources of health care, and other materials as the Secretary determines necessary.(2)Habilitative and rehabilitative careThe term habilitative and rehabilitative care means such professional, counseling, and guidance services and treatment programs (other than vocational training under section 1813 of this title) as are necessary to develop, maintain, or restore, to the maximum extent practicable, the functioning of a disabled person. (3)Health care providerThe term health care provider includes specialized spina bifida clinics, health care plans, insurers, organizations, institutions, and any other entity or individual furnishing health care services that the Secretary determines are authorized under this section.(4)Home careThe term home care means outpatient care, habilitative and rehabilitative care, preventive health services, and health-related services furnished to an individual in the individual's home or other place of residence, including assistance with activities of daily living and instrumental activities of daily living. (5)Hospital careThe term hospital care means care and treatment for a disability furnished to an individual who has been admitted to a hospital as a patient. (6)Nursing home careThe term nursing home care means care and treatment for a disability furnished to an individual who has been admitted to a nursing home as a resident. (7)Outpatient careThe term outpatient care means care and treatment of a disability, and preventive health services, furnished to an individual other than hospital care or nursing home care. (8)Preventive careThe term preventive care means care and treatment furnished to prevent disability or illness, including periodic examinations, immunizations, patient health education, and such other services as the Secretary determines necessary to provide effective and economical preventive health care. (9)Respite careThe term respite care means care furnished on an intermittent basis for a limited period to an individual who resides primarily in a private residence when such care will help the individual to continue residing in such private residence.1813.Vocational training (a)AuthorityPursuant to regulations prescribed by the Secretary, the Secretary may provide vocational training under this section to an eligible descendant if the Secretary determines that the achievement of a vocational goal by such descendant is reasonably feasible.(b)Program designAny program of vocational training for an eligible descendant under this section shall—(1)be designed in consultation with the descendant in order to meet the descendant's individual needs; (2)be set forth in an individualized written plan of vocational rehabilitation; and (3)be designed and developed before the date specified in subsection (d)(3) so as to permit the beginning of the program as of such date.(c)Program elements(1)In generalA vocational training program for an eligible descendant under this section—(A)shall consist of such vocationally oriented services and assistance, including such placement and post-placement services and personal and work adjustment training, as the Secretary determines are necessary to enable the descendant to prepare for and participate in vocational training or employment; and(B)may include a program of education at an institution of higher learning if the Secretary determines that the program of education is predominantly vocational in content.(2)ExclusionsA vocational training program under this section may not include the provision of any loan or subsistence allowance or any automobile adaptive equipment.(d)Program duration(1)In generalExcept as provided in paragraph (2) and subject to subsection (e)(2), a vocational training program under this section may not exceed 24 months.(2)ExtensionsThe Secretary may grant an extension of a vocational training program for an eligible descendant under this section for up to 24 additional months if the Secretary determines that the extension is necessary in order for the descendant to achieve a vocational goal identified (before the end of the first 24 months of such program) in the written plan of vocational rehabilitation formulated for the descendant pursuant to subsection (b).(3)CommencementA vocational training program under this section may begin on the eligible descendant's 18th birthday, or on the successful completion of the descendant's secondary schooling, whichever first occurs, except that, if the descendant is above the age of compulsory school attendance under applicable State law and the Secretary determines that the descendant's best interests will be served thereby, the vocational training program may begin before the descendant's 18th birthday.(e)Relationship to other programs(1)In generalAn eligible descendant who is pursuing a program of vocational training under this section and is also eligible for assistance under a program under chapter 35 of this title may not receive assistance under both such programs concurrently. The descendant shall elect (in such form and manner as the Secretary may prescribe) the program under which the descendant is to receive assistance.(2)Aggregate periodThe aggregate period for which an eligible descendant may receive assistance under this section and chapter 35 of this title may not exceed 48 months (or the part-time equivalent thereof).1814.Monetary allowance(a)Monetary allowanceThe Secretary shall pay a monthly allowance under this section to an eligible descendant for any disability resulting from spina bifida suffered by such descendant. (b)Schedule for rating of disabilities(1)In generalThe amount of the allowance paid to an eligible descendant under this section shall be based on the degree of disability suffered by the descendant, as determined in accordance with such schedule for rating disabilities resulting from spina bifida as the Secretary may prescribe.(2)Levels of disabilityThe Secretary shall, in prescribing the rating schedule for purposes of this section, establish three levels of disability upon which the amount of the allowance provided by this section shall be based.(c)Amount of monthly allowance(1)In generalThe amounts of the allowance shall be $200 per month for the lowest level of disability prescribed, $700 per month for the intermediate level of disability prescribed, and $1,200 per month for the highest level of disability prescribed. (2)AdjustmentAmounts under paragraph (1) are subject to adjustment under section 5312 of this title.IIEligible descendants of women veterans exposed to herbicide agents born with certain birth defects1821.Eligibility; definition(a)EligibilityFor purposes of this subchapter, an eligible descendant is an individual, regardless of age or marital status, who—(1)(A)(i)is the natural child of a covered woman veteran; and (ii)was conceived after the date on which that veteran first was exposed to a herbicide agent during service in the active military, naval, or air service; or (B)is the natural child of an individual described in subparagraph (A); and(2)was born with one or more covered birth defects. (b)Covered woman veteran definedIn this subchapter, the term covered woman veteran means a covered veteran who is a woman. 1822.Covered birth defects(a)IdentificationThe Secretary shall identify the birth defects of eligible descendants that—(1)are associated with the service of covered woman veterans; and(2)result in permanent physical or mental disability.(b)ExclusionsThe birth defects identified under subsection (a) may not include birth defects resulting from the following: (1)A familial disorder. (2)A birth-related injury. (3)A fetal or neonatal infirmity with well-established causes. (c)Other causeIn any case where affirmative evidence establishes that a covered birth defect of an eligible descendant results from a cause other than the active military, naval, or air service of a covered woman veteran, no benefits or assistance may be provided the descendant under this subchapter.1823.Health care(a)Needed careThe Secretary shall provide an eligible descendant such health care as the Secretary determines is needed by the descendant for that descendant's covered birth defects or any disability that is associated with those birth defects.(b)Provision of careThe Secretary shall provide health care under this section— (1)through facilities of the Department; or (2)by contract or other arrangement with a health care provider, as coordinated by the care coordinator assigned under section 1832 of this title for the eligible descendant.(c)DefinitionsFor purposes of this section, the definitions in section 1812(c) of this title shall apply with respect to the provision of health care under this section, except that for such purposes—(1)the reference to vocational training under section 1813 of this title in paragraph (2) of that section shall be treated as a reference to vocational training under section 1824 of this title; and(2)the reference to specialized spina bifida clinic in paragraph (3) of that section shall be treated as a reference to a specialized clinic treating the birth defect concerned under this section.1824.Vocational training(a)AuthorityThe Secretary may provide a program of vocational training to an eligible descendant if the Secretary determines that the achievement of a vocational goal by the descendant is reasonably feasible.(b)Applicable provisionsSubsections (b) through (e) of section 1813 of this title shall apply with respect to any program of vocational training provided under subsection (a). 1825.Monetary allowance(a)Monetary allowanceThe Secretary shall pay a monthly allowance to any eligible descendant for any disability resulting from the covered birth defects of that descendant.(b)Schedule for rating of disabilities(1)In generalThe amount of the monthly allowance paid under this section shall be based on the degree of disability suffered by the eligible descendant concerned, as determined in accordance with a schedule for rating disabilities resulting from covered birth defects that is prescribed by the Secretary.(2)Levels of disabilityIn prescribing a schedule for rating disabilities for purposes of this section, the Secretary shall establish four levels of disability upon which the amount of the allowance provided by this section shall be based. The levels of disability established may take into account functional limitations, including limitations on cognition, communication, motor abilities, activities of daily living, and employability.(c)Amount of monthly allowanceThe amount of the monthly allowance paid under this section shall be as follows:(1)In the case of an eligible descendant suffering from the lowest level of disability prescribed in the schedule for rating disabilities under subsection (b), $100.(2)In the case of an eligible descendant suffering from the lower intermediate level of disability prescribed in the schedule for rating disabilities under subsection (b), the greater of—(A)$214; or(B)the monthly amount payable under section 1814(c) of this title for the lowest level of disability prescribed for purposes of that section.(3)In the case of an eligible descendant suffering from the higher intermediate level of disability prescribed in the schedule for rating disabilities under subsection (b), the greater of—(A)$743; or(B)the monthly amount payable under section 1814(c) of this title for the intermediate level of disability prescribed for purposes of that section.(4)In the case of an eligible descendant suffering from the highest level of disability prescribed in the schedule for rating disabilities under subsection (b), the greater of—(A)$1,272; or(B)the monthly amount payable under section 1814(c) of this title for the highest level of disability prescribed for purposes of that section.(d)Indexing to Social Security benefit increasesAmounts under paragraphs (1), (2)(A), (3)(A), and (4)(A) of subsection (c) shall be subject to adjustment from time to time under section 5312 of this title. 1826.RegulationsThe Secretary shall prescribe regulations for purposes of the administration of this subchapter.IIIAdministration1831.Determination of eligibility (a)NotificationEach director of a facility of the Department shall notify each covered veteran who receives care at the facility of the health care and benefits available to eligible descendants under this chapter.(b)Medical evaluation(1)In generalThe Secretary shall ensure that each descendant of a covered veteran who seeks health care or benefits under this chapter receives a medical evaluation conducted at a facility of the Department.(2)DeterminationEach director of a facility at which a medical evaluation for a descendant is conducted under paragraph (1) shall determine whether such descendant is eligible for health care or benefits under this chapter.1832.Care coordinators for eligible descendants (a)Assignment(1)In generalIf a director of a facility of the Department determines that a descendant of a covered veteran is eligible for health care and benefits under this chapter under section 1831(b)(2), except as provided in paragraph (2), the director shall assign to the eligible descendant a social worker or registered nurse employed by the Department at the facility to serve as the care coordinator for the descendant. (2)Alternate locationIf another facility of the Department is more geographically convenient for an eligible descendant than the facility at which the descendant received a medical evaluation under section 1831(b)(1), the director of such other facility shall assign to the descendant a social worker or registered nurse employed by the Department at the facility to serve as the care coordinator for the descendant.(b)Functions(1)In generalA care coordinator assigned under subsection (a) shall ensure that each eligible descendant to which the care coordinator is assigned receives all health care, vocational training, and monetary compensation for which the descendant is eligible. (2)Home modifications and equipmentA care coordinator assigned under subsection (a) shall ensure that, for each eligible descendant to which the care coordinator is assigned—(A)any home modifications that the care coordinator determines are necessary, in consultation with the primary care provider and physical therapist of the descendant, are completed; and (B)any durable medical equipment that the care coordinator determines is required, in consultation with the primary care provider and physical therapist of the descendant, is provided. (3)Home visitsA care coordinator assigned under subsection (a) shall conduct not fewer than two home visits each year for each eligible descendant to which the care coordinator is assigned— (A)to evaluate the support and care being provided; and (B)to make improvements as needed.(4)Arrangements with health care providers(A)In generalA care coordinator assigned under subsection (a) shall ensure that each eligible descendant to which the care coordinator is assigned is connected with appropriate health care— (i)by locating health care providers; (ii)by educating those providers about the health care and benefits provided to eligible descendants under this chapter; and (iii)by arranging health care for the descendant from those providers.(B)Health care includedHealth care arranged under subparagraph (A)(iii) shall include such in-home support as an eligible descendant may need for assistance in completing all activities of daily living. (5)Administrative responsibilities(A)In generalA care coordinator assigned under subsection (a) shall ensure, with respect to each eligible descendant to which the care coordinator is assigned, any necessary preauthorizations, payments to providers, and travel reimbursements are completed in a timely manner.(B)Resolution of issuesThe care coordinator shall work with the eligible descendant and the office of the Department that administers health care and benefits under this chapter to resolve any issues relating to the matters described in subparagraph (A).(6)Assignment of fiduciaryIf the Under Secretary for Benefits determines that a fiduciary is required for an eligible descendant for purposes of managing compensation provided under section 1814 or 1825 of this title, the care coordinator assigned to the descendant under subsection (a) shall ensure that the descendant has such a fiduciary. (c)Local contract care coordinator(1)In generalIn the case of an eligible descendant who lives a significant driving distance from a facility of the Department, the care coordinator assigned to the descendant under subsection (a) may arrange for a local contract care coordinator to coordinate care for the descendant from sources other than a facility of the Department. (2)OversightEach care coordinator who arranges for a local contract care coordinator under paragraph (1) shall oversee the local contract care coordinator, including through home visits required by subsection (b)(3). (d)Performance and effectivenessEach director of a facility of the Department at which a care coordinator assigned under subsection (a) is located shall be responsible for the performance and effectiveness of the care coordinator.1833.Duration of health care and benefits providedThe Secretary shall provide an eligible descendant with health care and benefits under this chapter—(1)for the duration of the life of the descendant; and (2)notwithstanding any death of a parent of the descendant that precedes the death of the descendant.1834.Applicability of certain administrative provisions(a)Applicability of certain provisions relating to compensationThe provisions of this title specified in subsection (b) apply with respect to benefits and assistance under this chapter in the same manner as those provisions apply to compensation paid under chapter 11 of this title.(b)Specified provisionsThe provisions of this title referred to in subsection (a) are the following: (1)Section 5101(c). (2)Subsections (a), (b)(3), (g), and (i) of section 5110. (3)Section 5111. (4)Subsection (a) and paragraphs (1), (6), (9), and (10) of subsection (b) of section 5112.1835.Treatment of receipt of monetary allowance and other benefits (a)Coordination with other benefits paid to the recipientNotwithstanding any other provision of law, receipt by an individual of a monetary allowance under this chapter shall not impair, infringe, or otherwise affect the right of the individual to receive any other benefit to which the individual is otherwise entitled under any law administered by the Secretary.(b)Coordination with benefits based on relationship of recipientsNotwithstanding any other provision of law, receipt by an individual of a monetary allowance under this chapter shall not impair, infringe, or otherwise affect the right of any other individual to receive any benefit to which such other individual is entitled under any law administered by the Secretary based on the relationship of such other individual to the individual who receives such monetary allowance.(c)Monetary allowance not To be considered as income or resources for certain purposesNotwithstanding any other provision of law, a monetary allowance paid an individual under this chapter shall not be considered as income or resources in determining eligibility for, or the amount of benefits under, any Federal or federally assisted program.1836.Nonduplication of benefits(a)Monetary allowanceIn the case of an eligible descendant under subchapter II of this chapter whose only covered birth defect is spina bifida, a monetary allowance shall be paid under subchapter I of this chapter. In the case of an eligible descendant under subchapter II of this chapter who has spina bifida and one or more additional covered birth defects, a monetary allowance shall be paid under subchapter II of this chapter. (b)Vocational trainingAn individual may only be provided one program of vocational training under this chapter..(b)Conforming amendmentsSuch title is further amended—(1)in section 5312, by striking 1805 both places it appears and inserting 1814; and (2)in section 1116B(c), by striking has the meaning given such term in section 1821(d) of this title and inserting means a chemical in a herbicide used in support of United States and allied military operations in or near the Korean demilitarized zone, as determined by the Secretary in consultation with the Secretary of Defense, during the period beginning on September 1, 1967, and ending on August 31, 1971.